     Case 2:20-mj-13404-LDW Document 27 Filed 07/21/21 Page 1 of 1 PageID: 66




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


UNITED STATES,                                       Mag. No. 2:20-mj-13404-2 (LDW)


v.                                                      Document Electronically Filed


ALVARO IDROVO, and
PAUL IDROVO,                                             ORDER MODIFYING
                                                       CONDITIONS OF RELEASE
               Defendants.




        THIS MATTER having come before the Court upon the application of Baldassare &

Mara, LLC (Jennifer Mara, Esq., appearing), counsel for Defendant Paul Idrovo, for the entry of

an Order modifying his Conditions of Release; and the United States (Assistant United States

Attorney Leslie F. Schwartz, appearing) and United States Pretrial Services having no objection;

and for good cause shown;

                         21st day of July, 2021
        IT IS on this _________

        ORDERED that Defendant shall be permitted to travel to Puerto Rico from Monday,

July 26, 2021 to Friday, July 30, 2021; and it is

        FURTHER ORDERED that all other conditions of release set forth in the Court’s

September 10, 2020 Order (ECF No. 13) shall remain in place.




                                              ___________________________________
                                              HONORABLE LEDA D. WETTRE,
                                               UNITED STATES MAGISTRATE JUDGE
